Citation Nr: 1428623	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

When this case was most recently before the Board in November 2013, it was remanded for further development. 

The record before the Board consists of electronic records in the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  During the period on appeal, the impairment from the peripheral neuropathy of the Veteran's left lower extremity has most nearly approximated moderately severe, incomplete paralysis of the sciatic nerve.

2.  During the period on appeal, the impairment from the peripheral neuropathy of the Veteran's right lower extremity has most nearly approximated moderately severe, incomplete paralysis of the sciatic nerve


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 percent for peripheral neuropathy of the left lower extremity, but no more, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2013).



2.  The criteria for an initial disability rating of 40 percent for peripheral neuropathy of the right lower extremity, but no more, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO's April 2007 letter provided the Veteran with all required notice prior to the initial adjudication of the claims.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with a VA examination in January 2014 to determine the severity of his peripheral neuropathy.  The report of this examination is adequate for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that his peripheral neuropathy has increased in severity since the January 2014 VA examination.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran was originally awarded service connection for peripheral neuropathy of the lower extremities in the July 2007 rating decision on appeal.  A 10 percent disability was granted for each leg.  In a December 2007 rating decision, the Veteran was awarded a 20 percent disability rating for peripheral neuropathy of the left lower extremity, effective from the effective date of service connection.  Subsequently, an April 2014 rating decision awarded the Veteran a 20 percent disability rating for peripheral neuropathy of the right lower extremity, also effective from the effective date of service connection.  The Veteran continues to appeal the ratings assigned.

In February 2006, the Veteran complained of numbness and pain in both feet.  In April 2007, he similarly reported pain in his feet and burning and numbness in his legs.  He stated in his July 2007 notice of disagreement that he could hardly walk any distance before his feet became severely painful and burned.  His right thigh also burned and became numb.

The Veteran was afforded a VA examination in October 2007.  He reported having symptoms for three or four years, including numbness in his toes, sore boils on his feet, difficulty walking, and burning feet at night.  Upon examination, he was found to have normal gait, strength and coordination.  However, he did have an absent left Achilles reflex.

In his February 2008 Form 9, the Veteran claimed that his wife had to drive him to his VA examination because his pain was too extreme to drive.  He was unable to stand, sit, or walk for long periods of time.  He could not do any of the things he was once able to do such as mow the lawn, take out the garbage, tie his shoes, go grocery shopping, go on vacation, or get a good night's sleep.  

An October 2009 foot sensory examination found that the feet were partially insensate.  In October 2010, the Veteran complained that his neuropathic pain had been worse lately and kept him awake at night. 

The Veteran was afforded a second VA examination in January 2014.  He reported that the numbness in his feet started about two years ago.  The numbness turned to pain in his feet and progressed up his legs.  He was unable to wear any footwear other than slippers without experiencing severe pain.  When he wore his slippers at home and took his medication, he could function for about three hours, including walking, before the pain became so severe that it interfered with mobility and concentration.  He had constant, severe pain; severe paresthesias; and severe numbness.  

Upon examination, the Veteran was found to have normal strength in knee extension and flexion and in ankle plantar flexion and dorsiflexion.  Reflexes were decreased in both knees and absent in both ankles.  Light touch testing results were normal in both knees, decreased in both ankles, and absent in both feet.  Vibration sensation was absent in both great toes.  Cold sensation was decreased in the right leg and absent in the left leg.  He had shininess and loss of hair on both legs.  There was no muscle atrophy.  The examiner concluded that there was moderate incomplete paralysis of the sciatic nerve in both legs.  The femoral nerve was normal in both legs. 

Analysis

The Board finds that the Veteran's bilateral peripheral neuropathy has resulted in moderately severe, incomplete paralysis of the affected nerve.  The Veteran consistently reported numbness and pain in his lower extremities, and the January 2014 examiner found decreased reflexes and decreased or absent ability to sense touch and cold in both lower extremities.  The Veteran was unable to do many of the activities he used to do, and could only function for a limited time even when wearing slippers and taking medication.  Therefore, a disability rating of 40 percent for each lower extremity is warranted.

However, the Board cannot find that the impairment in the lower extremities approaches the level of severe, incomplete paralysis.  Specifically, the Veteran had normal knee and ankle strength, and there was no muscle atrophy.  

Additionally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the manifestations of the Veteran's disability are contemplated by the schedular criteria.  The Board acknowledges that the Veteran has constant pain and numbness in both lower extremities.  Nevertheless, his level of functional impairment is specifically contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

An initial disability rating of 40 percent, but no more, for peripheral neuropathy of the left lower extremity is granted.

An initial disability rating of 40 percent, but no more, for peripheral neuropathy of the right lower extremity is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


